Citation Nr: 1758357	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis, tendinitis, and contracture of the ankle or foot joint.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depression, and adjustment disorder, and to include as secondary to the bilateral foot disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1972 to May 1973.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the United States Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

In April 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In July 2016, the Board remanded the claims of entitlement to service connection for a bilateral foot disorder and entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral foot disorder for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder is not causally or etiologically due to service.
2.  The Veteran's acquired psychiatric disorder, to include as secondary to his bilateral foot disorder, is not causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disability, to include as secondary to a bilateral foot disorder, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The duty to notify has been met by way of a September 2010 letter to the Veteran, sent prior to the issuance of the rating decision on appeal. 

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained.  The Veteran's 
lay statements, including hearing testimony, have also been associated with the record.  

Additionally, the Board finds that the AOJ has substantially complied with the July 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The evidence of record provides sufficient information to adequately evaluate the claims.  Thus, further assistance with the development of evidence is not required.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran; thus, appellate review may proceed.

II.  Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing since service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017). 

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R.           § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected condition proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (a), (b).  Establishing service connection on a secondary basis requires evidence sufficient to show         (1) that a current disability exists and (2) that the current disability was either        (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases, such as cancer and psychoses, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts: Bilateral Foot Disorder

The Veteran contends that he injured both of his feet during basic training in the military.  It was noted that in November 1972, the Veteran complained of foot pain with no swelling and was given an ACE bandage.  In a separation examination report, dated in May 1973, there was a showing of a normal foot.  At the hearing, the Veteran testified that he continued to have problems with his feet following separation, but self-medicated until he finally sought formal medical treatment.  

In June 2010, the Veteran was seen by his private examiner.  Specifically, the Veteran wanted the examiner to differentiate his ongoing chronic foot pain from diabetes.  The Veteran reported that he had a long history of foot pain, even as a teen, but recently reported that he felt burning and tingling in his feet.  The examiner noted that the Veteran had clinical signs of sensory neuropathy and generalized chronic low grade foot pain that was probably not associated with diabetes.  Radiological impressions revealed no acute bony abnormality.

At a July 2011 VA examination, the examiner diagnosed the Veteran with diabetic
neuropathy and bilateral tendinitis of the feet and provided negative nexus opinions for these diagnoses by stating that the condition was less likely as not a continuation of the foot pain shown in 1972.  By way of rationale, the examiner stated that there was a lack of continuity in symptoms and treatments since 1970 until the 2000s and a lack of anatomic abnormalities by x-ray.  However, the examiner did not address or provide medical opinions for the Veteran's current diagnoses of plantar fasciitis and contracture of the ankle or foot joint.

In August 2013, the Veteran was seen by his private physician, S.T.  At the time of the examination, the Veteran requested an opinion for the evaluation of his bilateral foot pain.  The Veteran stated that he was diabetic and has been having pain in his feet for years.  He presented symptoms of tingling and numbness in his feet.  The Veteran recalled that type of discomfort when he was in basic training in the military.  The examiner diagnosed the Veteran with plantar fasciitis and contracture of the ankle.  The Veteran was prescribed medication and literature on performing exercises.  

In April 2016, the Veteran was again examined by his private physician.  The Veteran presented with concerns of heel and arch discomfort.  The private physician noted that the Veteran requested his insight as to whether he might have had plantar fasciitis in the 1970s and whether it was a reoccurrence of the same problem.  The private examiner noted that it was possible as his last exam stated this seemed to be the same problem as the Veteran had while in the military.  The examiner further explained that plantar fasciitis can be a reoccurring condition, occurring many years later, but since he did not treat the Veteran while in the military, he could not say for certain whether there was a nexus between the Veteran's condition and service.  The examiner instructed the Veteran on how to perform foot exercises and suggested supportive running shoes.  

Because the July 2011 examination opinion was incomplete, and therefore inadequate, the Board remanded the claim.  Specifically, the Board remanded the claim for want of an addendum opinion by the July 2011 VA examiner.  The Board also permitted the private examiner the opportunity to clarify his April 2016 opinion since service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Within the remand directives, the Board specifically instructed the July 2011 VA examiner to offer a medical opinion answering whether it is at least as likely as not that the Veteran's current plantar fasciitis and/or current contracture of the ankle or foot joint was of service onset or otherwise related thereto.  The examiner was also asked to discuss the April 2016 private medical opinion and the in-service foot treatment.  The Board also requested that the April 2016 private examiner offer a medical opinion to determine whether it is at least as likely as not that the Veteran's current plantar fasciitis was of service onset or otherwise related thereto.

In November 2016, the private examiner provided an addendum to his April 2016 examination report.  The examiner took x-rays.  In clarifying his earlier opinion, the examiner reported that while plantar fasciitis may be chronic, it was certainly not due to any injury or bone issues related to the Veteran's military service.  The examiner also determined that there was nothing radiographically that he could detect that may have been from an old injury relating back to his time in service.  The examiner recommended that the Veteran continue stretching and wearing supportive shoes.

In December 2016, the Veteran was seen by another private examiner, G.M.  The Veteran presented with complaints of painful heels on both feet.  The Veteran stated that his heel pain was present for years, including while in service, and that he had difficulty walking and wearing his shoes.  The Veteran had no history of trauma or injury to his foot.  X-rays were taken of both feet which revealed an elongated first metatarsal.  The examiner discussed stretching exercises and prescribed medication.

In February 2017, the VA examiner provided an addendum to the July 2011 examination report.  The examiner noted that all medical records and remands were reviewed.  The examiner again opined that it was less likely than not that the Veteran's current plantar fasciitis and contracture of the ankle or foot joint was of service onset or otherwise related to service.  By way of rationale, the examiner stated that because the separation examination marked 'NO' for foot trouble, the foot problem in service was acute by nature.  The examiner further explained that there was no chronicity or continuity documented.  In regard to the contracture of the ankle or foot, the examiner reported that it was an anatomical problem that was not present in service; the examiner also reported that it can cause plantar fasciitis.  In addressing the April 2016 opinion, which concerned fasciitis, the VA examiner stated that documentation in the SMR documents foot pain, but it does not specify which type of foot pain.  The examiner concluded the opinion by opining that "it was unlikely that both conditions were related to the remote complaint of feet pain in service."

Facts: Acquired Psychiatric Disorder

The Veteran contends that his nervousness was a direct result of his service.  At the April 2016 Board hearing, the Veteran testified that he saw a therapist in service for his nervous problems before he was discharged.  In an entrance report of medical history, dated in September 1972, the Veteran reported that he did not have any nervous trouble of any sort.  In a May 1973 exit examination, however, the Veteran reported that he did have nervous trouble.  In the remarks section, he indicated that his nervous trouble referred to general nervousness experienced over the last two to three months.  In May 1973, the Veteran was discharged for a medical hardship marked with an episode of psychological distress while on active duty.  No specific psychiatric findings were made, nor was a psychiatric diagnosis rendered.  Service treatment records (STRs) in his claims file did not include any therapy or mental health treatment records.  

In July 2010, the Veteran was seen by a private examiner for symptoms of depression and PTSD and presented on referral from a therapist.  The Veteran reported that he was working hanging sheetrock up until about one and half years ago when the economy dropped and he lost a majority of his business and has since been unemployed.  The Veteran reported that he has had symptoms of depression since that time.  The Veteran stated that he has always had significant anxiety and that his anxiety symptoms were exacerbated when his drill sergeants yelled at him and ordered him around in 1972, while in the Air Force.  The Veteran denied seeing combat and also denied suicidal and homicidal ideation and delusions.  The examiner diagnosed the Veteran with Major Depression, Recurrent, Moderate without Psychosis and PTSD.  

At a July 2011 VA psychiatric examination, the VA examiner diagnosed the
Veteran with an adjustment disorder and provided a negative nexus opinion.  However, the examiner did not address or provide medical opinions regarding the Veteran's July 2010 DSM-IV diagnoses of PTSD and major depression by his private physician.  

Because the requisite notice to substantiate a claim for PTSD was not sent; all treatment records were not obtained; and because the examiner did not address or provide medical opinions regarding a July 2010 diagnosis of PTSD and major depression, the Board remanded the claim.  In the July 2016 remand directives, the Board instructed the AOJ to send the Veteran a notice letter to assist him in substantiating his claim for entitlement to service connection for an acquired psychiatric condition; obtain any outstanding mental health records; attempt to verify the Veteran's PTSD stressors; and obtain an addendum to the July 2011 VA mental disorders examination.  

In November 2016, the medical examiner who conducted the July 2011 psychiatric examination provided an addendum opinion.  The medical examiner noted that the claims file was reviewed.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner reported that while the Veteran had an episode of psychological distress while on active duty, the Veteran's episode of psychological distress resolved once he left service.  The examiner also reported that while the Veteran had various mental health diagnoses in the past, he currently does not meet the criteria for any them.  The examiner then stated that the Veteran currently has "anxiety depression and insomnia" which he relates to his chronic pain in his feet and bouts of unemployment.  The Veteran specifically denied any such symptomatology and only complained of his mental distress related to his chronic foot pain and his claim that he was unable to work because of the foot pain.  The examiner also reported that if the Veteran's peripheral neuropathy and/or foot pain is determined to be a service-connected condition, however, then the medical opinion would have be revised in that it would be at least as likely as not that his adjustment disorder would be a service-connected issue.  The examiner concluded the opinion by stating that the current diagnosis of adjustment disorder represented a correction of the previous diagnoses since there was no evidence at the time of the examination that the Veteran suffered from either significant depressive disorder or PTSD symptoms.  Otherwise, there was no evidence that the mental health pathology noted at the time of the examination in 2011 was related to his military service.

In a November 2016 examination, conducted by the Veteran's private physician, the Veteran presented with moderate symptoms of depression and anxiety.  The Veteran acknowledged intense symptoms of PTSD in the past including flashbacks, nightmares, vivid memories, and hypervigilance, but said that these symptoms began to lessen in intensity after he was about 30 years old.  The Veteran reported that he developed the mental health difficulties in the Army and again noted that service exacerbated his symptoms.  The Veteran did not recall his treatment, but reported that he was given an honorable hardship discharge.  




III.  Analysis

Bilateral Foot Disorder

The evidence of record demonstrates current diagnoses of diabetic neuropathy, tendinitis, plantar fasciitis, and contracture of the ankle or foot joint.  As such, the first element of service connection under Shedden, a current disability, has been met.

As noted, the Veteran has asserted that he injured his feet during basic training while running in combat boots.  Service treatment records show that the Veteran complained of foot pain in November 1972.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current bilateral foot disability.  Further, an in-service event has been substantiated.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current disorders of his feet and the in-service event. 

The Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a bilateral foot disorder.  The evidence of record that directly addresses the matter of a nexus between the Veteran's current bilateral foot disorder and his service/injury, therein, with an adequate supporting rationale, is the July 2011 examination with accompanying February 2017 addendum opinion.  The VA examiners opined that the Veteran's bilateral foot disorder was unrelated to his service and injury therein.  

The July 2011 examiner found it less likely than not that the Veteran's bilateral foot disability, to include diabetic neuropathy and tendinitis was a result of service or the continuation of the foot pain shown in 1972.  By way of rationale, the examiner stated that the June 2010 evaluation of the foot solely stated that the low grade foot pain was probably not associated with diabetes mellitus.  Further, the examiner stated that the Veteran had diabetic neuropathy which explained the worsening of his symptoms, but that due to a lack of continuity in symptoms/treatment and a lack of chronic abnormality, it was unlikely that the neuropathy and tendinitis were a continuation of symptoms experienced while in service.  Similarly, the February 2017 examiner specifically noted that there was no chronicity and continuity documented; that the contracture of the foot was an anatomical problem; and that contracture of the foot can cause plantar fasciitis.  The examiner also stated that it was unlikely that both conditions were related to the remote complaint, occurring decades ago, of feet pain while in service.  Moreover, the November 2016 private examiner clarified the earlier opinion by stating that while plantar fasciitis may be chronic, it was certainly not due to any injury or bone issues related to military service.  Additionally, the examiner stated that there was nothing radiographically that he could detect that may have been from an old injury relating back to the Veteran's service. 

The Board finds this evidence highly probative in the matter at hand (as the examiners are medical professionals qualified to provide a nexus opinion and supported the nexus opinions with a rationale and citation to supporting factual data).  Because there is no medical evidence to the contrary, the Board finds the opinions to be highly persuasive.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran believes that he sustained a bilateral foot disorder as a result of his time in service that continued after service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current diagnoses, which the Board notes are complex medical questions.  See Id. at 1376-77 (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  While the Veteran believes that the foot pain he experienced over the years after service is a continuation of the foot pain he experienced in service, the probative medical opinion evidence indicates that this is not the case.  Accordingly, service connection for a bilateral foot disability is not warranted. 

Psychological Disorder

The Veteran contends that his acquired psychological disability is secondary to his bilateral foot condition.  However, the Board finds against this claim as service connection for a bilateral foot disorder is denied in the instant decision. Accordingly, the claim of entitlement to service connection under a secondary theory of entitlement lacks merit because the primary disability upon which the claim is based is not service connected.  On this basis, the claim is denied.

The Board further finds that service connection is not warranted on a direct theory of entitlement.  

The evidence of record demonstrates a current diagnosis of a psychological condition, an adjustment disorder.  As such, the first element of service connection under Shedden, a current disability, has been met.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  Service treatment records show that the Veteran cited nervousness upon an exit examination.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

The Board notes a July 2010 examination in which the examiner provided a diagnosis of PTSD and major depression.  In the examination report, the examiner noted that the Veteran reported symptoms of depression since the time the economy declined and he lost the majority of his business and due to his feelings of guilt as a result of his wife assuming the role of a breadwinner at home.  Within the report, there is also mention that the Veteran always had significant anxiety and that the Veteran stated that his symptoms were exacerbated after being yelled at and ordered around while in the Air Force.

In a July 2011 VA examination, the Veteran stated that he had difficulty with insomnia, anxiety, and depression which were currently mild in severity.  The examiner diagnosed the Veteran with an adjustment disorder with mixed anxiety and depressed mood and stated that this diagnosis represented a correction of the previous diagnoses.  The Veteran further stated that his symptoms were related to his current problems with neuropathy and unemployment.  The examiner determined that his symptoms did not appear to be a continuation of any mental health issues which may have begun during his period of active military service.  The examiner opined that the Veteran's acquired psychological disorder was less likely than not incurred in or caused by the claimed in-service injury or event.  By way of rationale, the examiner stated that while the Veteran had an episode of psychological distress while on active duty, it resolved when he left service.  Additionally, while the Veteran had various mental health diagnoses in the past, he did not currently meet the criteria for any of them.  The Veteran attributed his depressive symptoms to his chronic foot pain and bouts of unemployment.  The examiner concluded his opinion by stating that if the Veteran's foot pain is determined to be a service-connected condition, then his opinion would have to be revised in that it would be at least as likely as not that his adjustment disorder, being secondary to the issues caused by his foot, would also be a service-connected issue.

The Board requested that the July 2011 examiner provide an addendum opinion addressing whether it was at least as likely as not that the Veteran's PTSD and/or major depression, noted by the private physician in July 2010, was of service onset or otherwise related thereto.  In a November 2016 addendum opinion, the examiner stated that while the Veteran may have met the criteria for either a depressive disorder or PTSD in the past, at the time of the examination, no evidence of such conditions existed.  Further, the examiner reported that the Veteran clearly stated that his only mental distress at the time of the examination was related to the neuropathic pain in his feet.  The other diagnoses may or may not have been valid at the time and may or may not have related to his military service, but at the time of examination, the diagnoses were not in evidence.  Instead, the examiner recognized that the current diagnosis of adjustment disorder represented a correction of the previous diagnoses since there was no evidence at the time of the examination of the Veteran suffering from either significant depressive disorder or PTSD symptoms.  The Veteran specifically denied any symptomatology relating to PTSD and major depression.  At the time of the examination, the Veteran specifically denied any such symptomatology and only complained of his mental distress related to his chronic foot pain and his claim that he was unable to work because of the foot pain.  The examiner concluded by stating that secondary service connection could be established for the adjustment disorder diagnosis; otherwise, there was no evidence that the mental health pathology noted at the time of the previous examination was related to his military service.

As to the etiology of the Veteran's current mental condition, the Board finds the November 2016 addendum opinion highly probative.  The examiner supported his opinion with the rationale that the Veteran had an episode of psychological distress while on active duty and that it resolved when he left service.  Further, the examiner reported that the Veteran's current mental condition was attributed to his chronic foot pain and unemployment, which was also a lay assertion raised by the Veteran himself.  The examiner also excluded diagnoses of other mental health disorders (including that of PTSD and major depression) upon examination and considered the Veteran's lay statements as additional supporting rationale.  Thus, the Board finds that to the extent the Veteran experienced symptoms of PTSD, the record fails to persuasively show that the condition was chronic and therefore does not satisfy the element of a current disability subject to service connection.  Cf.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Board finds that the probative medical opinion evidence indicates that the etiology of the Veteran's current mental condition is related to his chronic pain in his feet and unemployment, rather than directly related to events that occurred in service.  

The Veteran's lay statements in support of his claim have been considered, and the Veteran is competent to comment on any symptoms, such as nervousness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, the Board acknowledges the Veteran's dual contentions that his current psychological disorder was caused by the stress encountered during basic training from the strenuous conditions and was caused by his chronic foot pain and unemployment.  There, however, is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The issue of whether a lay person is competent to diagnose a psychiatric condition and opine as to its cause is not unique to veterans law. See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful. Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm. Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975). The rationale given for this rule is that mental disturbance is easily simulated. The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury. The Board concludes that this rule is compatible with the veterans benefits system. VA regulations already require medical proof that psychoses and posttraumatic stress disorder are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed. See 38 C.F.R. §§ 3.304 (f), 3.384, 4.125(a) (2017). Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and if so, whether it is related to service.  Here, there is no persuasive medical nexus evidence linking a chronic psychiatric disorder to the Veteran's military service.  Accordingly, service connection for an acquired psychiatric disorder is not warranted. 

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis, tendinitis, and contracture of the ankle or foot joint is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depression, and adjustment disorder, and to include as secondary to the bilateral foot disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


